Citation Nr: 0207582	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  95-21 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to a rating in excess of 20 percent for bilateral 
varicose veins for the period from April 7, 1994 through 
January 11, 1998.

Entitlement to a rating in excess of 20 percent from January 
12, 1998 to June 2, 2000, and to a rating in excess of 40 
percent from June 3, 2000, for varicose veins of the right 
leg.

Entitlement to a rating in excess of 20 percent from January 
12, 1998 to August 31, 1998, and to a rating in excess of 50 
percent from September 1, 1998, for varicose veins of the 
left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted an increased rating for 
bilateral varicose veins, with a 10 percent evaluation 
effective April 7, 1994.

The veteran has not perfected an appeal for a claim of 
entitlement to temporary disability based on individual 
unemployability (TDIU). Therefore, the issue of TDIU is not 
properly before the Board at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. From April 7, 1994 to January 11, 1998, the veteran's 
bilateral varicose veins were productive of no more than 
moderately severe unilateral varicose veins.

3.  From January 12, 1998 to June 2, 2000, the veteran's 
varicose veins of the right leg were productive of no more 
than persistent edema, with symptoms of pain or cramping.

4.  From June 3, 2000, the veteran's varicose veins of the 
right leg, were productive of no more than persistent edema 
and stasis pigmentation, without ulceration.

5.  From January 12, 1998 to August 31, 1998, the veteran's 
varicose veins of the left leg were productive of no more 
than moderately severe unilateral varicose veins, with 
persistent edema.

6.  From September 1, 1998, the veteran's varicose veins of 
the left leg, were productive of no more than persistent 
edema, stasis pigmentation or eczema, and persistent 
ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
period from April 7, 1994 through January 11, 1998, for 
bilateral varicose veins, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (2002); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.400, 4.1-4.16, 4.104, Diagnostic Codes 7120, 7121 
(2001); 38 C.F.R. § 4.104, Diagnostic Codes 7120-(1997).

2.  The criteria for a rating in excess of 20 percent from 
January 12, 1998 to June 2, 2000, and a rating in excess of 
40 percent after June 3, 2000, for varicose veins of the 
right leg, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(2002); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.400, 4.1-4.16, 4.104, Diagnostic Codes 7120, 7121 
(2001); 38 C.F.R. § 4.104, Diagnostic Codes 7120-(1997).

3.  The criteria for a rating in excess of 20 percent from 
January 12, 1998 to August 31, 1998, for varicose veins of 
the left leg, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(2002); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.400, 
4.1-4.16, 4.104, Diagnostic Codes 7120, 7121 (2001); 38 
C.F.R. § 4.104, Diagnostic Codes 7120 (1997).

4.   The criteria for a 60 percent rating from September 1, 
1998, for varicose veins of the left leg, have been met. 38 
U.S.C.A. §§ 1155, 5107 (2002); 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.400, 4.1-4.16, 4.104, Diagnostic Codes 
7120, 7121 (2001); 38 C.F.R. § 4.104, Diagnostic Codes 7120 
(1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  While the veteran's case was 
pending during the enactment of the Veteran's Claims 
Assistance Act of 2000 (VCAA), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
recently held that Section 3(a) of the VCAA, Assistance to 
Claimants, was not intended to be given retroactive effect. 
Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 
2002).

Prior to the enactment of VCAA, a version of the "duty to 
assist" had been codified in 38 U.S.C.A. § 5107 (1999), 
whereby a claimant had the burden to submit and establish a 
'well-grounded' claim before the Secretary was required to 
assist such a claimant in developing the facts pertinent to 
the claim.  The VCAA eliminated this requirement and the 
particular change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date. See Dyment, 287 F.3d at 1385; 
38 U.S.C.A. § 5107 (2002).  In the instant case, consistent 
with its previous duties under the old regulations and since 
the enactment of VCAA, the RO has informed the veteran of the 
information needed to substantiate his claim and obtained all 
pertinent and relevant information.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (2002). The veteran has not identified, nor 
is the Board aware of, any other outstanding evidence that 
needs to be obtained in support of the veteran's claims.  

The VCAA does not require a remand of all claims pending on 
its effective date.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  Inasmuch as the RO and the Board have notified 
the veteran of the evidence needed to substantiate his claims 
and, to the extent possible, have obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of those claims, further development to comply 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).

Historically, in a September 1970 rating decision, the 
veteran was granted service connection for bilateral varicose 
veins, and non-compensable rating was assigned from March 
1970.  The veteran submitted a request for an increased 
rating dated April 7, 1994.   In a November 1994 rating 
decision, the evaluation for bilateral varicose veins was 
increased to 10 percent disabling effective April 7, 1994, 
the date of claim.  The veteran disagreed with the 10 percent 
rating and initiated this appeal.  By rating decision dated 
March 1996, the veteran's bilateral varicose veins were 
increased to 20 percent disabling effective April 7, 1994.  A 
statement from the veteran dated April 1996 indicated his 
desire to continue his appeal despite the increased rating.  
In November 1999, the veteran was assigned a separate 20 
percent evaluation for varicose veins of the left leg, 
effective January 12, 1998 and 40 percent effective August 
24, 1999.  The veteran was also assigned a separate 20 
percent rating effective January 12, 1998 for varicose veins 
of the right leg.  In January 2000, the RO assigned a 40 
percent rating for varicose veins of the left leg, effective 
May 1999.  An October 2000 rating decision granted an 
increased rating for varicose veins of the right leg and 
assigned a 40 percent evaluation effective June 3, 2000, 
which is the current rating.  In March 2001, the veteran's 
varicose veins of the left leg was re-assigned a 50 percent 
disabling rating effective September 1, 1998, which is the 
rating currently in effect.  As the veteran has not expressed 
any desire to limit his appeal to a specific disability 
rating, the issues remains in appellate status. AB v. Brown, 
6 Vet. App. 35, 38 (1993).

Rating Criteria

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity. See 38 U.S.C.A. § 1155. Separate 
diagnostic codes identify the various disabilities. Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The criteria for evaluating cardiovascular disorders were 
amended, effective from January 12, 1998, during the pendency 
of this claim. See 62 FR 65207-65244 (Dec. 11, 1997). The 
Court has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies absent congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). However, in a precedent opinion, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran. If the amendment is more favorable, 
the Board should apply that provision to rate the disability 
for periods from and after the effective date of the 
regulatory change, and apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change. In the event that it is determined 
that the prior version is more favorable, then the Board 
should apply the former provision to periods both before and 
after the effective date of the regulatory change. Also, as a 
factual matter, it is certainly possible that a claimant may 
be entitled to an increased rating prior to and independent 
of an intervening change to the rating schedule under then- 
existing rating criteria. See VAOPGCPREC 3-2000 (April 10, 
1999).

The veteran's bilateral varicose veins have been evaluated 
using 38 C.F.R. § 4.104, Diagnostic Code 7120. Prior to 
January 12, 1998, the criteria in Diagnostic Code 
7120 for evaluating varicose veins was as follows: a 20 
percent rating was assigned for moderately severe unilateral 
varicose veins involving superficial veins above and below 
the knee with varicosities of the long saphenous ranging in 
size from one to two centimeters in diameter with symptoms of 
pain or cramping on exertion and no involvement of the deep 
circulation; a 30 percent evaluation was assigned for 
moderately severe bilateral varicose veins involving 
superficial veins above and below the knee with varicosities 
of the long saphenous ranging in size from one to two 
centimeters in diameter with symptoms of pain or cramping on 
exertion and no involvement of the deep circulation; a 40 
percent evaluation was assigned for severe unilateral 
varicose veins involving superficial veins above and below 
the knee with involvement of the long saphenous rating over 
two centimeters in diameter, marked distortion and 
sacculation with edema and episodes of ulceration and no 
involvement of the deep circulation; a 50 percent evaluation 
was assigned for severe bilateral varicose veins involving 
superficial veins above and below the knee with involvement 
of the long saphenous rating over two centimeters in 
diameter, marked distortion and sacculation with edema and 
episodes of ulceration and no involvement of the deep 
circulation; and, a 60 percent evaluation was assigned for 
pronounced bilateral varicose veins with secondary 
involvement of the deep circulation as demonstrated by 
Trendelenburg's and Perthe's tests, ulceration and 
pigmentation. See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).

Prior to January 12, 1998, the criteria in Diagnostic Code 
7121 for evaluating phlebitis or thrombophlebitis was as 
follows: a 30 percent evaluation was assigned when there was 
evidence of persistent swelling of the leg or thigh increased 
on standing or walking one or two hours readily relieved by 
recumbency, and moderate discoloration, pigmentation or 
cyanosis; a 60 percent evaluation was assigned when there was 
evidence of persistent swelling subsiding only very slightly 
and incompletely with recumbency elevation with pigmentation, 
cyanosis, eczema or ulceration; and, a 100 percent evaluation 
was assigned when there was evidence of massive board-like 
swelling with severe and constant pain at rest. See 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (1997).

The criteria in effect on and since January 12, 1998, for 
both varicose veins and post-phlebitic syndrome under 
Diagnostic Codes 7120 and 7121, respectively, were changed to 
evaluate the disease as a whole, with each extremity 
separately evaluated and combined using 38 C.F.R. §§ 4.25 and 
4.26, if applicable. 

The current criteria currently outlined in Diagnostic Codes 
7120 and 7121 are the mirror image of each other and provide 
for evaluating the cardiovascular disorders of varicose veins 
and post-phlebitic syndrome as follows: a 20 percent 
evaluation is assigned for persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema; a 40 percent evaluation is 
assigned when there is evidence of persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration; a 60 percent evaluation is assigned when there is 
evidence of persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration; 
and, a 100 percent evaluation is assigned when there is 
evidence of massive board-like edema with constant pain at 
rest. See 38 C.F.R. § 4.104, Diagnostic Codes 7120 and 7121 
(2001).

I. Entitlement to an increased rating for bilateral varicose 
veins from April 7, 1994 to January 11, 1998.

The pertinent medical evidence is as follows.  The veteran 
was afforded a VA examination in May 1994.  Upon physical 
examination, a circular type of varicose veins was found on 
the left calf muscle area measuring 1 cm. in diameter. There 
was some tenderness, firmness, and hard calf muscle on the 
left calf on palpation.  There was no edema. The right calf 
showed superficial mild, varicosities, which were not 
circular in type.  The veteran was diagnosed with varicose 
veins, severe, symptomatic, left lower leg in calf muscle 
area, circular in nature with pain. Thrombophlebitis was not 
noted, but the veteran had residual swelling due to the 
varicose veins.

Upon examination in February 1995, Dr. S.F. found that the 
veteran had no pain with palpation in either lower extremity. 
There was a large varicosity in the proximal part below the 
popliteal fossa in the left calf.  There were no blood clots 
palpated in the varicosity or tenderness.

The veteran presented testimony before the RO in April 1995. 
He testified to the following: the he suffered from swelling 
of the left leg under his knee; he wore a nylon stocking; he 
had bilateral pain and cramping; and he had protruding veins 
on the left leg, as well as itching.  In a written statement 
received in June 1995, the veteran indicated that he had 
daily cramps in his left leg, plus itching for which he 
applied lotion.  He further stated that he had pain and that 
he could not walk or stand with pressure on his left leg for 
long periods of time.

A report from Dr. G.K. dated December 1995, found that the 
veteran had saphenofemoral incompetence of the left leg with 
large dilated varicosed tributaries. The veteran further 
exhibited stasis dermatitis, subdermal atrophy, and stasis 
pigmentation related to chronic venous congestion.  The 
physician further indicated that the veteran was to undergo 
sclerotherapy of the left leg.

A June 1997 medical opinion from Dr. S.W. indicated that the 
veteran had a history of varicose veins with severe venous 
insufficiency.  He stated that the veteran continued to have 
bilateral leg and thigh edema, and wore TED hose stockings to 
help decrease the swelling. It was also noted that the 
veteran suffered from bilateral pain and cramping.

Outpatient treatment records dated between January 1996 and 
January 1998 reveal that the veteran continued to complain of 
itching, cramping, and pain in his calves. He was found to 
have dry skin and more prominent varicose veins on the left 
side. 

Given the evidence as outlined above and using the rating 
criteria in effect prior to January 12, 1998, the Board finds 
that the 20 percent evaluation assigned for the veteran's 
varicose veins, left and right leg, prior to January 12, 
1998, accurately reflects the level of impairment. The 
findings more closely approximate the criteria for a 20 
percent evaluation. Specifically, while there is evidence of 
bilateral pain and cramping, there is no medical evidence of 
bilateral superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from 1 to 
2 cm. in diameter, to warrant a 30 percent rating. The 
findings are mostly limited to the veteran's left leg and 
from the evidence; it appears that the veteran's varicose 
veins of the left leg were more severe in their objective 
manifestations. Accordingly, the veteran's request for an 
evaluation in excess of 20 percent prior to January 12, 1998, 
for varicose veins, right and left leg, is denied. 


II. Entitlement to an increased rating for bilateral varicose 
veins after January 12, 1998.

The pertinent medical evidence is as follows. Outpatient 
treatment records dated between January 1998 and May 1998, 
show that in April 1998 the veteran's right calf had a 10 x 8 
cm. bundle of superficial varicosities. It was also noted 
that the right calf was positive for hyperpigmentation.

An April 1998 questionnaire filed out by Dr. S. W. indicated 
that the veteran suffered from moderately severe varicose 
veins with venous insufficiency.  It was noted that the 
veteran wore TED hose stockings.  An April 1998 medical 
opinion from Dr. S.W. stated that the veteran had superficial 
veins above and below his knee and varicosities of the long 
saphenous ranging in size from 1 to 2 cm. in diameter. He did 
not have involvement of the deep circulation, but he had 
bilateral leg edema and thigh edema. Dr. S.W. also noted that 
the veteran suffered from pain.
In September 1998, Dr. S.W.  noted that the veteran had 
pronounced unilateral left-sided varicose veins above and 
below his knee with discoloration and hyperpigmentation. He 
further stated that the veteran had severe pain and a 
positive Trendelenburg's test. Varicosities were over 2 cm. 
in diameter in multiple areas. The veteran also had 
varicosities of this right calf below his knee, which was 
less than 1 cm. in diameter.

The veteran was afforded a VA examination in October 1998.  
Upon physical examination, there was more prominent varicose 
veins on the left lower extremity with tortuosity and 
circular localized tenderness on the calf and posterior tibia 
area on palpation with Trendelenburg test on the left 
positive. Varicosities were 2 cm. in diameter in multiple 
areas.  On the right calf below the knee there was a 1 cm. 
tortuous circular vein also tender on palpation. The veteran 
was unable to stand well on the left leg due to pain.  Pain 
in the right leg was also noted. He had mild edema. Varicose 
veins were bluish in color. There were 1 cm. superficial 
varicosities on the left medial aspect of the mid thigh.  No 
ulcer stasis was noted on the leg or thigh. The examiner 
diagnosed the veteran with  bilateral varicose veins, more on 
the left lower extremity. Varicose veins on the left showed 
more of an increase in size and prominence since the 
veteran's last examination.

An August 1999 medical opinion from Dr. U.S., found that the 
veteran suffered from severe symptomatic varicose veins of 
both legs, worse on the left. A history of ulcer on the left 
leg was also noted. The doctor further indicated that upon 
physical examination the legs revealed marked varicosities 
all along the greater saphenous vein on the left leg starting 
from the groin down to the lower leg.  There was marked 
pigmentation of the left lower leg, most marked around the 
ankle with scar issue indicating previously healed ulcers.  
It was noted that the findings were similar on the right, 
except confined to the lower leg. He was diagnosed with 
bilateral varicose veins, severe on the left and stasis 
dermatitis.

VA outpatient treatment records dated between January 1999 
and October 1999 reveal that the veteran continued to seek 
treatment for left calf varicose veins. Progress notes 
contain findings of left lower extremity pigmentation. An 
entry dated in August 1999, the veteran was found to have 
edema dependent of the left lower extremity and occasional 
ulcer formation on the anterior tibia.

A May 1999 statement from Dr. S.W. indicated that the veteran 
had a history of edema and ulcerations of the left anterior 
leg.  He further noted that the veteran had approximately 12 
scars on his anterior leg. In June 2000, Dr. S.W. stated that 
the veteran had bilateral varicose veins, right leg swelling, 
left leg edema, and bilateral pigmentation. He also indicated 
that the veteran now had more varicosities in the right leg 
than on previous examinations.  In April 2001, Dr. S.W. 
indicated that the veteran had persistent edema, which never 
resolved and stasis pigmentation and subcutaneous induration 
of both legs. He also stated that the veteran had ulcerations 
in the left anterior leg.

In June 2001, the veteran was afforded a VA examination for 
an issue not currently on appeal. The following are the 
relevant findings. The examiner noted that the veteran had 
prominent varicose veins, tender on the calf muscle more on 
the left and on the left knee with swelling. Pain was noted 
bilaterally. The left posterior calf upper area had bluish 
hematomas, discoloration, and marked tenderness. Measurement 
of the varicose veins showed the largest to be 1 cm.  There 
was no dermatitis, stasis or ulcers noted. There was skin 
cellulitis more on the left noted from the knee down to the 
ankle. The examiner opined that the veteran was not 
unemployable.

The veteran presented testimony by videoconference before the 
undersigned Board member in November 2001. He testified to 
the following: he had feet and leg swelling; lost days from 
work because of leg pain; he suffered from leg cramping at 
night; he can no longer lift; he takes pain killers to ease 
pain; he has been working for 28 years and continues to do 
so; he has numbness in his legs; and that he gets sores on 
his legs, which bleed.  The veteran submitted an October 2001 
stated from Dr. S.W., for which he waived RO consideration 
pursuant to 38 C.F.R. 
§ 20.1304(c), which stated that the veteran's venous 
insufficiency retrogressed.  The doctor further indicated 
that the veteran had persistent edema up to the knees 
bilaterally. There was no change in stasis pigmentation or 
induration. Ulcerations were noted to still occur and edema 
was present in both thighs.

A. Entitlement to an increased rating in excess of 20 percent 
from January 12, 1998 to June 2, 2000, and 40 percent after 
June 3, 2000, for varicose veins of the right leg.
 
As of January 12, 1998, the Board finds that the currently 
assigned 20 percent disabling rating is appropriate under the 
current version of both Diagnostic Codes 7120 and 7121, and 
the old Diagnostic Code 7120. See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997); 38 C.F.R. § 4.104, Diagnostic 
Codes 7120 and 7121 (2001). The medical evidence more closely 
approximates a 20 percent rating under both new and old 
criteria. Karnas, supra. Specifically, while there is a 
finding of hyperpigmentation of the right leg in April 1998, 
it has not been shown to be persistent to warrant a 40 
percent evaluation under the new criteria.  The next finding 
of pigmentation of the right leg is not until June 2000.  Nor 
were there findings of eczema of the right leg. Further, 
there were no findings of marked distortion and sacculation, 
with edema and episodes of ulceration of the right leg to 
warrant a 40 percent evaluation under the old criteria. 

As noted previously, the RO granted a 40 percent disabling 
rating as of June 3, 2000, the Board finds no change is 
warranted from that date. Specifically, there have been no 
findings of persistent ulceration in the right leg to warrant 
a 60 percent rating under either the old or new criteria. 
Accordingly, the Board concludes that a rating in excess of 
20 percent prior to June 3, 2000 is not warranted for the 
veteran's varicose veins of the right leg, or is a rating in 
excess of 40 percent warranted thereafter. 

B. Entitlement to an increased rating in excess of 20 percent 
from January 12, 1998 to August 31, 1998, and 50 percent 
after September 1, 1998, for varicose veins of the left leg.

The Board finds that the currently assigned 20 percent 
disabling rating prior to September 1, 1998, is appropriate 
under the current version of both Diagnostic Codes 7120 and 
7121, and the old Diagnostic Code 7120. See 38 C.F.R. § 
4.104, Diagnostic Codes 7120 and 7121 (2001); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1997). The medical evidence 
more closely approximates a 20 percent rating under both the 
new and old criteria. Karnas, supra.  Specifically, there is 
no evidence of persistent stasis pigmentation or eczema, with 
or without intermittent ulceration between January 1998 and 
September 1998 to warrant a 40 percent rating under the new 
criteria.  Nor were there findings of marked distortion and 
sacculation, with edema and episodes of ulceration during 
that time, to warrant an increase under the old criteria. As 
such, no increase is warranted prior to September 1, 1998.

As previously noted, the RO increased the veteran's 
evaluation to 50 percent disabling under the old criteria as 
of September 1, 1998. A 50 percent evaluation is no longer 
available under the new criteria and it was at that time, the 
highest rating available for unilateral pronounced varicose 
veins. 38 C.F.R. § 4.104, Diagnostic Code 7120 (1997) (2001).  
The Board finds that under the new criteria, which is more 
favorable to the veteran, a 60 percent rating is warranted 
from September 1, 1998, for varicose veins of the left leg. 
Specifically, there were findings of persistent edema, stasis 
pigmentation, eczema, and ulceration to warrant an increase. 
While a 60 percent rating is warranted, there has been no 
evidence of massive board-like edema with constant pain at 
rest to warrant a 100 percent rating.  Accordingly, an 
evaluation in excess of 20 percent prior to September 1, 1998 
is denied, and an evaluation in excess of 50 percent 
thereafter, has been granted.

Conclusion

In reaching the foregoing determinations, the clinical 
manifestations of the veteran's bilateral varicose veins, and 
their effects on the veteran's earning capacity and ordinary 
activity have been considered. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41. Should the veteran's disability picture change in 
the future, he may be assigned a higher rating. See 38 C.F.R. 
§ 4.1.  At present, however, there is no basis for assignment 
of an evaluation other than those noted above.  

The veteran has not submitted evidence showing that his 
service-connected bilateral varicose veins has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation. As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2001). See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

Entitlement to a rating in excess of 20 percent for the 
period from April 7, 1994 through January 11, 1998, for 
bilateral varicose veins, is denied.

Entitlement to a rating in excess of 20 percent from January 
12, 1998 to June 2, 2000, and to a rating in excess of 40 
percent after June 3, 2000, for varicose veins of the right 
leg, is denied.

Entitlement to a rating in excess of 20 percent from January 
12, 1998 to August 31, 1998, for varicose veins of the left 
leg, is denied.

Entitlement to a 60 percent rating for varicose veins of the 
left leg, from September 1, 1998, is granted. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

